Title: From John Adams to the President of Congress, 16 August 1781
From: Adams, John
To: President of Congress,McKean, Thomas



Amsterdam, 16 August 1781. RC in John Thaxter’s hand PCC, No. 84, III, f. 370–373. printed : Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:640.
This letter, read in Congress on 12 Nov., contains an English translation of a “verbal insinuation” to the Dutch minister at St. Petersburg, proposing to settle the Anglo-Dutch war at a general peace conference at Vienna. For the text of the translation, see John Adams’ letter to Benjamin Franklin, 25 Aug., below. Adams did not believe that Russia, in making the offer, had shared the proposed articles for the negotiations with the Dutch minister. He concluded “I must confess, I like this Insinuation very much, because it may be in time an excellent Precedent for making such an Insinuation to the Minister of the United States of America.”
